Title: To James Madison from Vincent Gray, 2 January 1804 (Abstract)
From: Gray, Vincent
To: Madison, James


2 January 1804, Havana. Encloses his account up to 31 Dec. 1803 “and returns in as particular a manner as it [is] in my power to render in this Port, where an Agent has so many difficulties to contend with—who is not acknowledged.”
“I find that there are several vessels in Port for sale, consequently I shall not be under the necessity of drawing upon your Department for the small balance due on my account, as I shall receive as much if not more from those Vessels, than will reimburse me for the sum I am now in advance. And I flatter myself that in future I shall have remittances to make to your Department for monies received in this District instead of being in advance.” Will soon forward papers relative to the last year’s commerce at Havana; asks JM to forward some of them to the registrar of the U.S. Treasury, to whose department they relate. “Enclosed you have a Register of the Schooner Barbara, in consequence of its being falsified and having a forged Endorsment thereon.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp. Enclosures not found.


